DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, 6, 11, and 16, generally, none of the prior art references of record, including, but not limited to: US_20200336321_A1_Ding, US_20200267085_A1_Nie, US_20190182385_A1_Yan, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Ding discloses A PCC rule formulated by the PCRF is converted by the PGW-C into a PDR rule and one or more other rules associated with the PDR, and then the PGW-C sends the PDR rule and the one or more other rules to the PGW-U. The PGW-U controls service access of UE according to the PDR rule and the one or more other rules associated with the PDR that are delivered by the PGW-C; in the 5G network architecture, a PCF implements a function similar to the PCRF; the PGW-C formulates, based on the PCC rule 1, a first policy rule, that is, a PDR 1. In 
Prior art Nie discloses receiving, by a user plane function node, a first data packet a user lane function node can then perform rule matching on the first data packet to obtain a first predefined rule. In response to determining that no quality of service (QoS) flow meets the first predefined rule, the user lane function node can then send a first message to a session management function node, where the first message includes information about the first predefined rule. The user lane function node can then receive rule update information sent by the session management function node, where the rule update information includes an identifier of a first QoS flow, and where the first QoS flow meets the first predefined rule (Nie figures 2-3, paragraphs 74, 145-146, 163,-165).
Prior art Yan discloses a charging management method, a user plane function entity, and a control plane function entity. The method includes: receiving, by a UP, a first usage reporting rule (URR) and a second URR sent by a CP, where the first URR is correlated with the second URR; when usage information on the UP reaches a threshold of the first URR, obtaining, by the UP, usage information corresponding to the 
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “wherein the multiple pieces of rule information includes one piece of PDR information selected among the multiple pieces of PDR information included in the PDR set based on a priority order”, as stated in independent claims 1, 6, 11 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471             


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471